Franklin App. No. 02AP-161, 2002-Ohio-4327. Reported at 98 Ohio St.3d 1409, 2003-Ohio-60, 781 N.E.2d 1018. On motion for reconsideration, motion of Ohio Civil Rights Commission to strike motion for reconsideration, motion of Sterling Commerce America, Inc., Steven T. Catlett et al. to strike motion for reconsideration, and motion to strike Ohio Civil Rights Commission’s motion to strike pursuant to S.Ct.Prac.R. XIV(2)(D)(1). Motion for reconsideration denied and motions to strike denied as moot.